Citation Nr: 1412942	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for rectum problems.

2.  Entitlement to service connection for gastrointestinal problems.

3.  Entitlement to service connection for diabetes mellitus type II.

4.  Entitlement to service connection for eye problems, to include as secondary to service-connected disabilities.

5.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for left ear hearing loss.

8.  Whether new and material evidence has been received to reopen service connection for a bilateral arm disorder (originally denied as "tendonitis of bilateral elbows with pain radiating to the wrists" and "bilateral carpal tunnel syndrome" and subsequently claimed as "joint pain").

9.  Entitlement to service connection for a bilateral arm disorder, to include as secondary to service-connected disabilities.

10.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disorder (originally denied as "knee pain" and subsequently claimed as "joint pain").   

11.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected flatfoot, right with residuals of fracture sesamoid bone (hereinafter "foot disability").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1974 to December 1977, April 1979 to April 1981, and June 1981 to April 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Entitlement to service connection for bilateral hearing loss, a bilateral arm disorder, and a bilateral knee disorder was previously denied by the RO in October 1999, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to these issues within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claims.  Barnett, supra.  

As will be discussed below, the Board is reopening service connection for bilateral hearing loss and is granting service connection for right ear hearing loss and denying service connection for left ear hearing loss.  For clarity, the Board has recharacterized the issues on the title page to reflect separate claims for service connection for right and left ear hearing loss.

The Veteran testified at a Board hearing held in Nashville, Tennessee in May 2013 (Travel Board hearing).  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   

The issues of service connection for rectum problems, eye problems, a bilateral arm disorder, and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1999 rating decision, in pertinent part, denied service connection for tendonitis of bilateral elbows with pain radiating to the wrists, knee pain, bilateral carpal tunnel syndrome, and hearing loss on the basis that service treatment records were negative for treatment, complaints, or findings with regard to the claimed conditions and that the June 1997 VA examination report failed to show hearing loss to a degree to be considered disabling for compensation purposes.

2.  The evidence received since the October 1999 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for a bilateral arm disorder, bilateral knee disorder, and bilateral hearing loss.

3.  The Veteran has a current disability of right ear hearing loss.

4.  The Veteran experienced acoustic trauma in service.

5.  Symptoms of right ear hearing loss have been continuous since service. 

6.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current disability of left ear hearing loss.

7.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosed disability of gastrointestinal problems.

8.  The Veteran has a current disability of diabetes mellitus type II.

9.  The Veteran was exposed to chemicals and toxins in service.

10.  The Veteran's diabetes mellitus type II is causally related to active service.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision to deny service connection for bilateral hearing loss, a bilateral knee disability, and a bilateral arm disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen service connection for a bilateral arm disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen service connection for a bilateral knee disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

6.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

7.  The criteria for service connection for gastrointestinal problems have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For the reasons explained below, the Board is reopening service connection for bilateral hearing loss, a bilateral arm disorder, and a bilateral knee disorder based on findings of new and material evidence.  With regard to the claims for service connection for right ear hearing loss and diabetes mellitus, this decision constitutes a full grant of the benefits sought on appeal with regard to these claims; therefore, no further discussion regarding VCAA notice or assistance duties is required.
Additionally, the Board is remanding the issues of service connection for a bilateral arm disorder, a bilateral knee disorder, rectum problems, and eye problems for further evidentiary development.  Accordingly, no further discussion of VCAA notice or assistance is required regarding these issues. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran was provided notice in June 2008, prior to the initial adjudication of the claim in November 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The November 2008 letter also satisfied the requirements under Kent and notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, Veterans Health Administration (VHA) medical opinion, a copy of the May 2013 Board hearing transcript, articles submitted by the Veteran, and lay statements.

The Veteran's service treatment records from his first period of service, December 1974 to April 1977 are unavailable.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.  

In the October 1999 service treatment records, the Veteran was notified that some service treatment records were missing.  In September 2009, the RO made another attempt to acquire any service treatment records for the Veteran's first period of service and was notified that these documents were not available.  Moreover, even if additional service treatment records were located, service connection would not be awarded.  As explained below, the Board is denying service connection for gastrointestinal problems and left ear hearing loss on the basis that the weight of the evidence demonstrates that the Veteran does not have current disabilities; thus, any additional service treatment records, if obtained, would only show symptoms or diagnosis remote in time, and would not show a disability during or close in time to the current claim period.  For this reason, there is no reasonable possibility that service records could aid in substantiating the Veteran's claims for service connection for gastrointestinal problems and left ear hearing loss.  Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).    

With regard to the claim for service connection for left ear hearing loss, the Veteran was provided with a VA audiology examination in June 2012 and an addendum opinion was obtained in August 2012.  The VA examination report and addendum opinion have been associated with the claims file.  The Board finds the June 2012 VA audiology examination report and August 2012 addendum opinion were thorough and adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing, and provided opinions with regard to the etiology of the Veteran's bilateral hearing loss.  Further neither the Veteran nor his representative has questioned the adequacy of the VA examination.  

With regard to the claim for service connection for gastrointestinal problems, as the Board will discuss below, the weight of the evidence demonstrates that there is no current gastrointestinal disability.  The Board finds that a VA examination is not necessary for the disposition of this issue because there is no current disability to which a competent medical opinion could relate any in-service injury or disease.  Further, there is sufficient medical evidence in this case to make a decision with regard to the issue of the claimed gastrointestinal problems on appeal.  The treatment records and service treatment records associated with the claims file provide a complete picture of any treatment for gastrointestinal problems.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).   

The Veteran testified at a hearing before the Board in November 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection, emphasized the importance of evidence reflecting current disabilities, and suggested the importance of getting a medical nexus opinion relating any current disabilities to the events that happened in service.  The Veterans Law Judge inquired as to the onset and nature of the Veteran's disabilities.  The Veteran presented evidence of symptoms of the current disabilities and there is no additional medical evidence reflecting the etiology of the bilateral hearing loss or diagnosis of the gastrointestinal problems.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Reopening Service Connection for Bilateral Hearing Loss, 
Bilateral Arm Disorder, and Bilateral Knee Disorder

In this case, the Veteran seeks to reopen previously denied claims of service connection for bilateral hearing loss, a bilateral arm disorder, and a bilateral knee disorder.  The claims, initially filed in September 1996 and April 1997, were originally denied in March 1997 and November 1997 rating decisions.  The claims were subsequently denied again in an October 1999 rating decision following the receipt of additional service treatment records.  The Veteran did not initial an appeal of the decision and he also did not submit any new and material evidence with respect to these claims within the applicable one-year period.  See 38 C.F.R.                § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decisions are final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§  3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen the Veteran's claims, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the October 1999 rating decision, the RO, in pertinent part, denied service connection for tendonitis of bilateral elbows with pain radiating to the wrists, knee pain, bilateral carpal tunnel syndrome, and hearing loss on the basis that service treatment records were negative for treatment, complaints, or findings with regard to the claimed conditions and that the June 1997 VA examination report failed to show hearing loss to a degree considered disabling for compensation purposes.  The pertinent evidence of record at the time of the October 1999 rating decision includes the Veteran's lay statements, service treatment records, and February and June 1997 VA examination reports.

The Board has reviewed the evidence of record received since the October 1999 rating decision and finds that it qualifies as new and material evidence to warrant reopening the previously denied claim for bilateral hearing loss.  The Veteran underwent a VA audiology examination in June 2012 that diagnosed the Veteran with current right ear hearing loss.  Further at the May 2013 Board hearing, the Veteran testified that he noticed symptoms of diminished bilateral hearing loss in service as well as symptoms of bilateral hearing loss since service separation.  The Board finds that this evidence, received after the October 1999 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current hearing loss disability as well as continuing symptoms of hearing loss since service separation (necessary elements for presumptive service connection).  38 C.F.R. § 3.361(d) (2013).  As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been satisfied.

The Board further finds that the evidence of record received since the October 1999 rating decision qualifies as new and material evidence to warrant reopening the previously denied claims for a bilateral arm disorder and bilateral knee disorder.  In an August 2009 letter, a private nurse practitioner indicated that the Veteran has bilateral tendinitis of the elbows, knees, and wrists opining that exposure to gaseous and chemical waste as well as extremes of cold temperature as likely as not contributed to the development and progression of these conditions.  The Board finds that this evidence, received after the October 1999 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a nexus between the bilateral arm and knee disorders and service (a necessary element for service connection).  38 C.F.R. § 3.361(d) (2013).  As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus,   3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim 38 C.F.R. § 3.156(a) have been satisfied.

As the Board has determined that new and material evidence has been received, service connection for bilateral hearing loss, a bilateral arm disorder, and a bilateral knee disorder will be reopened.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the October 1999 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the October 1999 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.

The Board is remanding the issues of service connection for a bilateral arm disorder and bilateral knee disorder.  As discussed below, the matter of service connection for bilateral hearing loss will now be addressed on a de novo basis.  Because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for bilateral sensorineural hearing loss, diabetes mellitus, and gastrointestinal problems.  Sensorineural hearing loss (considered an organic disease of the nervous system) and diabetes mellitus are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, gastrointestinal problems are not.  Therefore, the presumptive provisions 38 C.F.R. § 3.303(b) apply to the claims for service connection for bilateral hearing loss and diabetes mellitus.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss (which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;        (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81,332.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Right Ear Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he was exposed to noise from disposing of explosives and overseeing live fire training exercises while performing his duties as a combat engineer and unit supply specialist.  The Veteran asserted that such in-service noise exposure caused his current bilateral hearing loss disorder.

As the Board is granting service connection for right ear hearing loss based on presumptive service connection based on continuity of symptomatology (adjudicated below) under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

First, the evidence of record demonstrates that the Veteran has a current right ear hearing loss disability for VA purposes.  At the June 2012 VA examination, audiometric testing showed hearing loss disability in the right ear as defined by VA regulations; therefore, a current disability of right ear hearing loss for VA purposes is shown.  See 38 C.F.R. § 3.385.  

Next, as noted above, the Board finds that the Veteran experienced in-service acoustic trauma.  Specifically, the DD Forms 214 show that the Veteran served as a combat engineer and unit supply specialist.  At the June 2012 VA examination, the Veteran reported being exposed to many explosions doing ordinance work and the VA examiner noted that the Veteran had noise exposure in service.  At the May 2013 Board hearing, the Veteran testified that he was exposed to noise from disposing of explosives and overseeing live fire training exercises.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's right ear hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a right ear hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing was diminished during service.  

The Veteran filed an initial service connection claim for hearing loss in April 1997, one year after service separation.  At a June 1997 VA examination, the Veteran reported 20 years of noise exposure from helicopters, tanks, artillery, generators, and demolition.  The claim was denied because the Veteran did not have a current disability of bilateral hearing loss per VA regulations.  At the June 2012 VA audiology examination, the Veteran denied post-service occupational or recreational noise exposure.  At the May 2013 Board hearing, the Veteran testified that he noticed his hearing had diminished during service and problems with hearing continued after service separation.  

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Additionally, audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of right ear hearing loss were continuous since service separation.  

The Board finds that the Veteran has made credible statements that right ear hearing loss symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of right ear hearing loss during service and his reports that he has had right ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, current diagnoses, and that he initially sought service connection for hearing loss one year after service separation, are sufficient to place in equipoise the question of whether the current right ear hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of right ear hearing loss, presumptive service connection for right ear hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss and Gastrointestinal Problems

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he was exposed to noise from disposing of explosives and overseeing live fire training exercises while performing his duties as a combat engineer and unit supply specialist.  The Veteran asserted that such in-service noise exposure caused his current bilateral hearing loss disorder.  The Veteran further contends that he experiences gastrointestinal problems related to service.

The Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of left ear hearing loss or gastrointestinal problems.  The private treatment records, VA treatment records, and VA examination report do not demonstrate that the Veteran has a current gastrointestinal disability or left ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

Following service separation, the Veteran underwent VA general medical examinations in February and June 1997 and made no complaints of gastrointestinal problems.  March 2002 VA treatment records note that the Veteran reported a sore throat, "bubbling stomach," and nausea with no recent vomiting.  The Veteran reported a single episode approximately one week prior and stated he had diarrhea for three days and a cough for two weeks.  Subsequent March 2002 VA treatment records note that the Veteran reported abdomen pain with cramps for the previous two and one half weeks.  The treatment record indicates that, upon physical examination, the Veteran's abdomen was soft and nontender to palpation with no hepatosplenomegaly (simultaneous enlargement of the liver and spleen) or abnormal mass.  The VA treatment record assessed abdominal pain rule out irritable bowel syndrome.  

An October 2005 VA gastroenterology consult treatment record notes that the Veteran reported seldom lower abdominal cramping, pain, or discomfort.  The treatment record notes occasional gastroesophageal reflux with no nausea, vomiting, hematemesis, dysphagia, or odynophagia.  In August 2009 letter, a private nurse practitioner opined that review of the medical records presented to him indicates that the Veteran suffers from gastrointestinal problems and opined that exposure to gaseous and chemical waste as well as extremes of cold temperature as likely as not contributed to the development and progression of these conditions. 

Audiometric testing conducted at a June 1997 VA audiology examination reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
25
LEFT
25
25
20
20
25
Maryland CNC score: Right - 96 / Left - 98

Audiometric testing conducted at the June 2012 VA audiology examination reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
55
LEFT
25
15
15
20
35
Maryland CNC score: Right - 90 / Left - 96

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current gastrointestinal disability or left ear hearing loss.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a gastrointestinal disability or left ear hearing loss at any point during the claim period or even recent diagnoses prior to the filing of the claims for service connection.  

While the Veteran does experience some diminished hearing acuity in the left ear, the evidence of record, including the most recent June 2012 VA audiology examination, does not show that the degree of hearing loss or impairment in the left ear meets the criteria of hearing loss disability under 38 C.F.R. § 3.385.  For hearing loss to exist as a current disability, the provisions of 38 C.F.R. § 3.385 must be met.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009); Hensley, at 158.  Because the weight of the evidence shows that the left ear hearing loss does not meet the criteria under 38 C.F.R. § 3.385, the aspect of the claim of service connection for left ear hearing loss must be denied.

With regard to the claim for service connection for gastrointestinal problems, while, as noted above, in the August 2009 letter, a private nurse practitioner opined that the Veteran's gastrointestinal problems are related to service, the weight of the evidence of record is against a finding that the Veteran has a current gastrointestinal disability and the private nurse practitioner did not diagnose the Veteran with any gastrointestinal disabilities.  VA treatment records dated from April 1997 to present do not reflect any diagnosis of a gastrointestinal disability nor has the Veteran alleged what gastrointestinal disabilities he currently suffers from.  

Further, while, as a lay person, the Veteran is competent to relate some symptoms that may be associated with a gastrointestinal problem, such as abdominal pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose a medically complex gastrointestinal disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Gastrointestinal disabilities are medically complex disease processes because of multiple potential etiologies and can manifest by observable symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Veteran has not been shown to have such knowledge, training, or experience. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current gastrointestinal disability or current left ear hearing loss.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus Type II

The Veteran contends that he incurred diabetes mellitus type II as a result of exposure to chemicals and toxins in service.  The Veteran has asserted that he was stationed at military bases that were subsequently designated superfund sites by the Environmental Protection Agency (EPA).  At the May 2013 Board hearing, the Veteran stated that he was stationed in Alaska and California and that he worked as a supply sergeant, where his duties included maintaining equipment and getting ammunition and weapons.  The Veteran contended that he was exposed to low grade radiation from exposure to ammunition and that he had exposure to PCP and hazardous waste.  The Veteran stated that, while stationed at the Rough and Ready Island, Naval Command, in Stockton, CA, they were closing down the base and he removed 55 gallon drums and sent them to hazardous material (haz mat).  The Veteran contends that he was also exposed to Agent Orange at the El Toro Marine Base.  

As the Board is granting service connection for diabetes mellitus type II based on direct service connection (adjudicated below) under 38 C.F.R. § 3.303(d), the theories of presumptive service connection based on continuity of symptomatology or "chronic" symptoms in service (38 C.F.R. § 3.303(b)) or exposure to certain herbicide agents (38 C.F.R. §§ 3.307(a)(6), 3.309(e)), pursuant to the same benefit are rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

First, the evidence of record demonstrates that the Veteran has current diabetes mellitus type II.  VA treatment records show that diabetes mellitus type II was first diagnosed in April 2003.  While the Veteran has asserted that he developed diabetes mellitus type II two years after service separation in April 1996, review of service treatment records do not show a diagnosis of diabetes mellitus type II and the first diagnoses of diabetes mellitus type II of record came in April 2003.    

Next, the evidence of record shows that the Veteran was stationed at military bases in Alaska and California that were subsequently placed on the EPA's National Priorities List (NPL).  The Veteran has submitted multiple articles regarding these sites as well as service personnel records documenting his duty locations.  The evidence shows that the Veteran served at Fort Richardson in Alaska from January 1975 to February 1977 and from April 1981 to December 1988.  This site was listed on the NPL in May 1994 for sediment and surface water contamination by white phosphorus; soil contamination by volatile organic compounds, heavy metals, and PCBs; and soil and groundwater contaminated by volatile organic compounds.  The Veteran asserts that he was sent to Fort Wainwright in Alaska once a year for three weeks.  This site was listed on the NPL in August 1990 due to groundwater and soil contaminated by solvents, petroleum products, pesticides, fuel additives, lead and polynuclear aromatic hydrocarbons, sediments containing polynuclear aromatic hydrocarbons, and low level pesticides.  

The evidence shows that the Veteran was stationed at Fort Ord in California from December 1974 to January 1975.  This site was listed on the NPL in February 1990 for groundwater contamination by volatile organic compounds, soil contaminated by chemicals including lead, and unexploded ordinance and munitions.  The Veteran stated that he lived in the housing on the El Toro Marine Base from January 1989 to March 1989.  This site was placed on the NPL in February 1990 for groundwater contamination by volatile organic compounds and metals, four inactive landfills, and an old explosive ordinance disposal range.  The Veteran stated that he was deployed to the Sharpe Army Depot during the time period from 1995 to 1996.  This site was placed on the NPL in July 1987 for groundwater contamination by volatile organic compounds including trichloroethylene (TCE), and soil containing metals and pesticide contamination.

The Board notes that the Veteran's claimed exposure to Agent Orange was not verified by VA or the Department of Defense.  Department of Defense found no evidence that Agent Orange or other tactical herbicides were used or stored at any of the locations where the Veteran was stationed.  See the March 2013 memorandum by VA.  

Given the above, the remaining question is whether there is medical evidence of a link between the current diabetes mellitus and the in-services exposure to chemicals and toxins in service.  

In an August 2009 statement, a private nurse practitioner opined that it was as likely as not that the Veteran developed diabetes mellitus type II due to the exposure to gaseous and chemical wastes and extreme cold temperatures in service.    

In a December 2013 VHA medical opinion, the VHA doctor noted that the impact of Endocrine disrupting chemicals and environmental pollutants has been of great interest in recent years given epidemiologic studies attributing ß cell dysfunction, insulin resistance, Types I and 2 diabetes, fatty liver disease, obesity, and cardiometabolic syndrome to environmental toxins.  The VHA doctor noted that, while most human studies have shown linear/positive associations, no causality or dose response relationship has been established; some of the studies have indicated gender specific prevalence (women greater than men) and other confounding factors such as high fat diet; and that the effect modification of multiple co-morbidities, genetic variations, and joint exposures has not been clearly established.  The VHA doctor opined, in pertinent part, that it is as likely as not that diabetes mellitus type II may be associated with environmental toxin exposures from previous decades, but noted that causality is not quite clear as more prospective well designed human studies are required to improve knowledge in environmental toxicology and diabetes and that the Veteran has several other traditional risk factors for diabetes.

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current diabetes mellitus type II is causally related to exposure to chemicals and toxins in service; thus, the criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R.        § 3.102.


ORDER

Service connection for a gastrointestinal disorder is denied. 

Service connection for diabetes mellitus type II is granted.

As new and material evidence has been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

As new and material evidence has been received, the appeal to reopen service connection for a bilateral arm disorder is granted.

As new and material evidence has been received, the appeal to reopen service connection for a bilateral knee disorder is granted.


REMAND

First, while the Veteran was provided with notice under the VCAA with regard to establishing service connection on a direct basis, he was not provided with notice of what type of information and evidence is needed to substantiate his claims for service connection for eye problems and a bilateral knee disorder on a secondary basis; thus, on remand, the RO should provide corrective VCAA notice.

A remand is also necessary to obtain a medical opinion on the service connection claims in this case. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013).

First, with regard to the claim for service connection for a rectum problem, in a September 2009 written statement, the Veteran contended that rectal disease and hemorrhoids began during service and that having to go on weekend drill two to three times a month and eating military rations hurt his digestive symptom and caused hemorrhoids.  At the May 2013 Board hearing, the Veteran testified that he had hemorrhoids and polyps in service and that he has experienced hemorrhoids and polyps since service separation and that his condition has not improved.    

With regard to an in-service injury or disease, on a January 1996 separation report of medical history, the Veteran endorsed piles or rectal disease and the attending military physician noted that the Veteran had a problem with hemorrhoids.  Further, there is also some evidence of a current diagnosed disability or symptoms of disability.  August 2005 VA treatment records note that the Veteran reported a history of hemorrhoids.  A March 2007 VA treatment record notes that the small internal hemorrhoids and a small polyp in the rectum were removed.  Based on the above, the Board finds that there is some evidence that the Veteran's claimed rectum problems may be associated with the documented in-service hemorrhoids; thus, remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Next, with regard to the claim for service connection for eye problems, to include as secondary to service-connected diabetes, in an August 2009 notice of disagreement, the Veteran contended that a lantern fueled with white gas (Blazo) exploded onto his face and eyes.  The Veteran contended that he has permanent spots in his vision and that his eyes get blurry and tire easily.  At the May 2013 Board hearing, through his representative, the Veteran contended that his eye disorder is due to his diabetes mellitus, which the Board granted service connection for above.  

With regard to an in-service injury or disease, a February 1982 service treatment record notes that the Veteran sustained an injury to both eyes from Blazo (white gas).  Another February 1982 service treatment record notes that the Veteran complained of left eye pain for one to two days, stating that the eye hurts when exposed to light.  The service treatment record notes no redness or irritation in the left eye.  

Further, there is also competent evidence of a current diagnosed disability or symptoms of disability.  Review of VA treatment records reflects that the Veteran has a corneal scar near the pupil of the right eye and cataracts.  A May 2003 VA treatment record notes that the Veteran had a scar inferior to the pupil of the right eye.  A December 2009 VA treatment record notes that the Veteran had a cataract in the left eye and a corneal scar on the right eye.  A November 2012 VA treatment record notes a ocular diagnosis of cataracts and that the Veteran reported getting metal in one of his eyes during service with a small round corneal scar inferior to the visual axis of the right eye.  Based on the above, the Board finds that there is some evidence that the Veteran's claimed eye problems may be associated with the documented in-service eye injury or with the service-connected diabetes mellitus type II; thus, remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

With regard to the claim for service connection for a bilateral arm disorder, to include as secondary to service-connected diabetes, the Veteran contended that he was treated for a sore muscle in service, that he was exposed to a cold weather environment for 15 years during service, and that, as a supply sergeant, he was responsible for heavy lifting and loading and unloading of supplies.  The Veteran contended that exposure to the same hazardous chemicals as diabetes contributed to the claimed bilateral elbow and wrist disorder.  At the May 2013 Board hearing, the Veteran testified that, during active duty, his elbow was injured doing push-ups, was aggravated by physical training tests, and that this condition continued through service separation.  The Veteran testified that, following service separation, his arms were tingling all the time and often went numb.  The Veteran testified that the tingling in his arms began during service.  The Veteran also contended that the tingling in his arms was related to diabetes.  In a September 2013 written statement, the Veteran contended that he had complaints of pain in the left side of the neck during service and that now he has a diagnosis of a pinched nerve in the neck that has caused his arms, elbows, and wrists to go numb and tingle.  

With regard to an in-service injury or disease, a March 1979 service treatment record notes that the Veteran reported sore muscles from operating a snow machine.  A February 1993 service treatment record indicates that the Veteran reported pain on the left side of the chest and neck.  At a February 1997 VA general medical examination (8 months following service separation), the Veteran reported that, three to four days following service separation, his right hand and wrist went numb, his fingertips tingled, and his hand felt hot.  The Veteran reported the same symptoms occurred in his left arm about two weeks later.  There is also competent evidence of a current diagnosed disability or symptoms of disability.  An April 1997 VA treatment record notes that the Veteran reported a one year history of bilateral wrist pain.  An August 2013 VA treatment record notes that EMG results indicated possible right ulnar nerve compression at right elbow level and possible left C8 cervical nerve root irritation at neck level.    

In support of the claim, the Veteran submitted a private medical opinion from a nurse practitioner dated August 2009.  The private nurse practitioner indicated that review of the medical records presented to him reflect that that the Veteran has bilateral tendonitis in the elbows and wrists.  The private nurse practitioner opined that exposure to gaseous and chemical wastes as well as extremes of cold temperature as likely as not contributed to the development and progression of this condition.  Based on the above, the Board finds that there is some evidence that the Veteran's claimed bilateral arm disorder may be associated with service or the service-connected diabetes mellitus type II; thus, remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

With regard to the claim for service connection for a bilateral knee disorder, to include as secondary to the service-connected foot disability, in a September 2009 written statement, the Veteran contended that he was treated for a sore muscle in service, that he was exposed to a cold weather environment for 15 years during service, and that, as a supply sergeant, he was responsible for heavy lifting and loading and unloading of supplies.  The Veteran contended that exposure to the same hazardous chemicals that caused his diabetes contributed to the claimed bilateral knee disorder.  At the May 2013 Board hearing, the Veteran contended that the bilateral knee disorder had begun during active service when he was required to complete physical training tests and perform physical training every day.  The Veteran testified that he twisted his knees, his knees hurt, and that he had to get knee braces.  The Veteran contended that the service-connected foot disability caused him to put more pressure onto the other foot which, in turn, caused his knees to pop.  

With regard to an in-service injury or disease, a March 1979 service treatment record notes that the Veteran reported sore muscles from operating a snow machine.  There is also some competent evidence of a current diagnosed disability or symptoms of disability.  May, June, and October 2008 and February 2009 VA treatment records note that the Veteran reported knee pain.

In support of the claim, the Veteran submitted a private medical opinion from a nurse practitioner dated August 2009.  The private nurse practitioner indicated that review of the medical records presented to him reflect that that the Veteran has bilateral tendonitis in the knees.  The private nurse practitioner opined that exposure to gaseous and chemical wastes as well as extremes of cold temperature as likely as not contributed to the development and progression of this condition.  Based on the above, the Board finds that there is some evidence that the Veteran's claimed bilateral knee disorder may be associated with service or with the service-connected foot disability; thus, remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the issues of service connection for rectum problems, eye problems, bilateral arm disorder, and bilateral knee disorder are REMANDED for the following action:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.             § 3.159(b) that advises the Veteran about the evidence required to substantiate a claim for secondary service connection (38 C.F.R. § 3.310) with respect to the claim for service connection for eye problems under the theory as secondary to the service-connected diabetes mellitus type II and the claim for service connection for bilateral knee disorder under the theory as secondary to the service-connected foot disability.

2.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current disability relating to rectum problems, including any polyp or hemorrhoid disability.  The claims folder should be made available to the examiner.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current rectum disability was incurred in or caused by the Veteran's military service.  The examiner should provide a clear rational basis for all opinions expressed.   

3.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current eye disability.  The claims folder should be made available to the examiner.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current eye disability was incurred in or caused by the Veteran's military service.  The VA examiner should additionally provide an opinion as to whether it is at least as likely as not that any current eye disability was caused or aggravated (permanently made worse) by the service-connected diabetes mellitus type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310.  The examiner should provide a clear rational basis for all opinions expressed.   

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current bilateral arm disability.  The claims folder should be made available to the examiner.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current arm disability was incurred in or caused by the Veteran's military service.  The VA examiner should additionally provide an opinion as to whether it is at least as likely as not that any current arm disability was caused or aggravated (permanently made worse) by the service-connected diabetes mellitus type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310.  The examiner should provide a clear rational basis for all opinions expressed.   

5.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any bilateral knee disability.  The claims folder should be made available to the examiner.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current knee disability was incurred in or caused by the Veteran's military service.  The VA examiner should additionally provide an opinion as to whether it is at least as likely as not that any current knee disability was caused or aggravated (permanently made worse) by the service-connected foot disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310.  The examiner should provide a clear rational basis for all opinions expressed.   

6.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


